Name: Council Regulation (EEC) No 2613/82 of 21 September 1982 on the conclusion of the Framework Agreement for cooperation between the European Economic Community and the Federative Republic of Brazil
 Type: Regulation
 Subject Matter: cooperation policy;  international affairs;  America;  European construction
 Date Published: nan

 4.10.1982 EN Official Journal of the European Communities L 281/1 COUNCIL REGULATION (EEC) No 2613/82 of 21 September 1982 on the conclusion of the Framework Agreement for cooperation between the European Economic Community and the Federative Republic of Brazil THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the Community should approve, for the attainment of its ends in the sphere of external economic relations, the Framework Agreement for cooperation with the Federative Republic of Brazil; whereas certain forms of economic cooperation provided for by the Agreement exceed the powers of action specified in the field of the common commercial policy, HAS ADOPTED THIS REGULATION: Article 1 The Framework Agreement for cooperation between the European Economic Community and the Federative Republic of Brazil is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. Article 2 Pursuant to Article IX of the Agreement, the President of the Council shall give notification that the procedures necessary for the entry into force of the Agreement have been completed on the part of the European Economic Community (2). Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 September 1982. For the Council The President U. ELLEMANN-JENSEN (1) OJ No C 28, 9. 2. 1981, p. 69. (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.